Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed 7/6/21 in which Claims 1-20 are pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 7/6/21 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: jitter detection circuit (Figure 11: 380) and first comparator (Figure 5: 393a) in Claims 9, 11, 12, 16, 18.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
11.	Claim(s) 1, 8-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0222059 to Hayashi et al (“Hayashi”).
As to Claim 1, Hayashi teaches a receiver compatible with a mobile industry processor interface (MIPI) C-PHY physical layer (The MIPI is an interface standard used with a camera and a display of a mobile device, and is applicable to an interface having a C-PHY standard included in the interface standard, see ¶ 0169; Since the C-PHY transmits and receives signals by the above-described three-phase transmission, communication that suppresses high frequency noise component such as crosstalk can be performed by applying the above-described present technology. For example, the DFE 101 illustrated in FIG. 8 or the FFE 201 illustrated in FIG. 12 to which the present technology is applied can be included in the interface having the C-PHY standard of the MIPI, see ¶ 0170), said receiver comprising: a first amplifier responsive to a first multi-level signal (Additionally, the signal SIGA, signal SIGB, and signal SIGC are signals which exclusively output the high-level voltage VH, the medium-level voltage VM, and the low-level voltage VL, see ¶ 0033; the amplifier 42A outputs a signal in accordance with a difference between the signal SIGA and the signal SIGB (SIGA−SIGB), the amplifier 42B outputs a signal in accordance with a difference between the signal SIGB and the signal SIGC (SIGB−SIGC), and the amplifier 42C outputs a signal in accordance with a difference between the signal SIGC and the signal SIGA (SIGC−SIGA), see ¶ 0055); and 
Hayashi does not expressly disclose a first filter responsive to an amplified version of the first multi-level signal, which is generated at a first output of said first amplifier.
However, Hayashi teaches a high pass filter (HPF) is provided in a prior stage of the DFE 101 or inside the DFE 101 although not illustrated in the DFE 101 illustrated in FIG. 8. For example, the HPF may be provided before the subtractor 121. Note that the HPF functions as a variable gain amplifier (VGA) that boosts a high frequency component, and an element having such a boosting function may be provided in the DFE 101 or a signal passing through such an element may be received in the DFE 101 (see ¶ 0075). Examiner construes that the high-pass filter may be provided after the amplifier stage since the HPF can be provided after signal boosting (e.g. amplification). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hayashi to teach a first filter responsive to an amplified version of the first multi-level signal, which is generated at a first output of said first amplifier. The suggestion/motivation would have been in order to reduce the influence of crosstalk in the three-phase transmission (see ¶ 0072).
As to Claim 8, Hayashi depending on Claim 1, Hayashi teaches wherein the first amplifier is a variable gain amplifier (a high pass filter (HPF) is provided in a prior stage of the DFE 101 or inside the DFE 101 although not illustrated in the DFE 101 illustrated in FIG. 8...HPF functions as a variable gain amplifier (VGA) that boosts a high frequency component, and an element having such a boosting function may be provided in the DFE 101, see ¶ 0075; Fig. 8); and wherein the first filter has a variable cutoff frequency (the HPF functions as a variable gain amplifier (VGA) that boosts a high frequency component, see ¶ 0075).  
As to Claim 9, Hayashi depending on Claim 8, Hayashi teaches a jitter detection circuit which is configured to set a gain of the first amplifier and a cutoff frequency of the first filter (a high pass filter (HPF) is provided in a prior stage of the DFE 101 or inside the DFE 101 although not illustrated in the DFE 101 illustrated in FIG. 8. For example, the HPF may be provided before the subtractor 121. Note that the HPF functions as a variable gain amplifier (VGA) that boosts a high frequency component [cutoff frequency of the first filter], see ¶ 0075;  DFE 101 performs equalization for transmission line noise components by subtracting, from a transmission line noise component... multiplied by a DFE tap coefficient [setting a gain]. Additionally, a transmission line noise component (channel ISI component) is varied by a voltage fluctuation amount due to data transition [jitter detection], see ¶ 0115).  
 As to Claim 10, Hayashi and Lee depending on Claim 1, Hayashi discloses wherein the first multi-level signal varies between at least three signal levels (The signals SIGA, SIGB, and SIGC each transition between the three voltage levels (high-level voltage VH, medium-level voltage VM, and low-level voltage VL), and a symbol is transmitted in combination of the respective voltage levels of the signals SIGA, SIGB, and SIGC. The low-level voltage VL is higher than ground voltage. Additionally, the signal SIGA, signal SIGB, and signal SIGC are signals which exclusively output the high-level voltage VH, the medium-level voltage VM, and the low-level voltage VL, see ¶ 0033; the amplifier 42A outputs a signal in accordance with a difference between the signal SIGA and the signal SIGB (SIGA−SIGB), the amplifier 42B outputs a signal in accordance with a difference between the signal SIGB and the signal SIGC (SIGB−SIGC), and the amplifier 42C outputs a signal in accordance with a difference between the signal SIGC and the signal SIGA (SIGC−SIGA), see ¶ 0055).  
As to Claim 11, Hayashi teaches a receiver compatible with a mobile industry processor interface (MIPI) C- PHY physical layer (The MIPI is an interface standard used with a camera and a display of a mobile device, and is applicable to an interface having a C-PHY standard included in the interface standard, see ¶ 0169), said receiver comprising: a plurality of variable-gain amplifiers responsive to respective multi-level signals (The signals SIGA, SIGB, and SIGC each transition between the three voltage levels (high-level voltage VH, medium-level voltage VM, and low-level voltage VL), and a symbol is transmitted in combination of the respective voltage levels of the signals SIGA, SIGB, and SIGC. The low-level voltage VL is higher than ground voltage. Additionally, the signal SIGA, signal SIGB, and signal SIGC are signals which exclusively output the high-level voltage VH, the medium-level voltage VM, and the low-level voltage VL, see ¶ 0033; the amplifier 42A outputs a signal in accordance with a difference between the signal SIGA and the signal SIGB (SIGA−SIGB), the amplifier 42B outputs a signal in accordance with a difference between the signal SIGB and the signal SIGC (SIGB−SIGC), and the amplifier 42C outputs a signal in accordance with a difference between the signal SIGC and the signal SIGA (SIGC−SIGA), see ¶ 0055); a plurality of filters having variable cutoff frequencies, said plurality of filters responsive to respective signals generated by said plurality of amplifiers (a high pass filter (HPF) is provided in a prior stage of the DFE 101 or inside the DFE 101 although not illustrated in the DFE 101 illustrated in FIG. 8...HPF functions as a variable gain amplifier (VGA) that boosts a high frequency component, and an element having such a boosting function may be provided in the DFE 101, see ¶ 0075; Fig. 8; DFE 101 is provided for each of the amplifier 42A, the amplifier 42B, and the amplifier 42C, see ¶ 0078); 
an array of comparators responsive to signals generated by said plurality of filters (a high pass filter (HPF) is provided in a prior stage of the DFE 101 or inside the DFE 101 although not illustrated in the DFE 101 illustrated in FIG. 8. For example, the HPF may be provided before the subtractor 121. Note that the HPF functions as a variable gain amplifier (VGA) that boosts a high frequency component [cutoff frequency of the first filter], see ¶ 0075; A signal y(n) output from the subtractor 121 is supplied to each amplifier 42 and also supplied to the dual comparator 122-1 and the dual comparator 122-2, see ¶ 0080; The threshold value Th1 is set as a threshold value set in the dual comparator 122-1 (FIG. 8), and the threshold value Th2 is set as a threshold value set in the dual comparator 122-2, see ¶ 0086; the dual comparator 122-1 compares the received signal y(n) with the threshold value Th1, and in a case where the signal y(n) is larger than the threshold value Th1, the dual comparator outputs “1” to the through latch 123-1, and in a case where the signal y(n) is smaller than the threshold value Th1, the dual comparator outputs “0” to the through latch 123-1. Meanwhile, in a case where the signal y(n) is the same value as the threshold value Th1, “1” may be set to be output or “0” may be set to be output see ¶ 0088; the dual comparator 122-2 compares the received signal y(n) with the threshold value Th2, and in a case where the signal y(n) is larger than the threshold value Th2, the dual comparator outputs “1” to the through latch 123-2, and in a case where the signal y(n) is smaller than the threshold value Th2, the dual comparator outputs “0” to the through latch 123-2. Meanwhile, in a case where the signal y(n) is the same value as the threshold value Th2, “1” may be set to be output or “0” may be set to be output, see ¶ 0089); and 
Hayashi does not expressly disclose a jitter detection circuit, which is configured to set respective gains of the plurality of variable-gain amplifiers and respective cutoff frequencies of the plurality of filters, in response to signals generated by said array of comparators.  
However, Hayashi teaches a high pass filter (HPF) is provided in a prior stage of the DFE 101 or inside the DFE 101 although not illustrated in the DFE 101 illustrated in FIG. 8. For example, the HPF may be provided before the subtractor 121. Note that the HPF functions as a variable gain amplifier (VGA) that boosts a high frequency component [cutoff frequency of the first filter] (see ¶ 0075).   A signal y(n) output from the subtractor 121 is supplied to each amplifier 42 and also supplied to the dual comparator 122-1 and the dual comparator 122-2. The dual comparator 122-1 compares a predetermined threshold value Th1 with the signal y(n), determines whether or not the signal y(n) is the threshold value Th1 or more, and outputs the determination result to the through latch 123-1 (see ¶ 0080). The dual comparator 122-2 compares a predetermined threshold value Th2 with the signal y(n), determines whether or not the signal y(n) is the threshold value Th2 or more, and supplies the determination result to the through latch 123-2 (see ¶ 0081). The output from each of the through latch 123-1 and the through latch 123-2 is supplied to the subtractor 125-1 (see ¶ 0090). The calculation result at the subtractor 125-1 is supplied to the multiplier 126-1. The multiplier 126-1 performs multiplication by an ISI coefficient a1 and supplies the multiplied result to the subtractor 121 (see ¶ 0096). DFE 101 performs equalization for transmission line noise components by subtracting, from a transmission line noise component... multiplied by a DFE tap coefficient [setting a gain]. Additionally, a transmission line noise component (channel ISI component) is varied by a voltage fluctuation amount due to data transition [jitter detection] (see ¶ 0115).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hayashi to teach a jitter detection circuit, which is configured to set respective gains of the plurality of variable-gain amplifiers and respective cutoff frequencies of the plurality of filters, in response to signals generated by said array of comparators.  The suggestion/motivation would have been in order to reduce the influence of crosstalk in the three-phase transmission (see ¶ 0072).
As to Claim 12, Hayashi depending from Claim 11, Hayashi teaches wherein the array of comparators comprises a first comparator having a first input configured to receive a signal generated at an output of a first of the plurality of filters, and a second input configured to receive a signal generated at an output of a second of the plurality of filters (a high pass filter (HPF) is provided in a prior stage of the DFE 101 or inside the DFE 101 although not illustrated in the DFE 101 illustrated in FIG. 8. For example, the HPF may be provided before the subtractor 121. Note that the HPF functions as a variable gain amplifier (VGA) that boosts a high frequency component [cutoff frequency of the first filter] (see ¶ 0075).   A signal y(n) output from the subtractor 121 is supplied to each amplifier 42 and also supplied to the dual comparator 122-1 and the dual comparator 122-2, see ¶ 0080).  
As to Claim 13, Hayashi depending from Claim 12, Hayashi teaches
wherein said jitter detection circuit is responsive to a signal generated at an output of the first comparator (A signal y(n) output from the subtractor 121 is supplied to each amplifier 42 and also supplied to the dual comparator 122-1 and the dual comparator 122-2. The dual comparator 122-1 compares a predetermined threshold value Th1 with the signal y(n), determines whether or not the signal y(n) is the threshold value Th1 or more, and outputs the determination result to the through latch 123-1, see ¶ 0080; The dual comparator 122-2 compares a predetermined threshold value Th2 with the signal y(n), determines whether or not the signal y(n) is the threshold value Th2 or more, and supplies the determination result to the through latch 123-2, see ¶ 0081; The output from each of the through latch 123-1 and the through latch 123-2 is supplied to the subtractor 125-1, see ¶ 0090; The calculation result at the subtractor 125-1 is supplied to the multiplier 126-1. The multiplier 126-1 performs multiplication by an ISI coefficient a1 and supplies the multiplied result to the subtractor 121, see ¶ 0096; DFE 101 performs equalization for transmission line noise components by subtracting, from a transmission line noise component... multiplied by a DFE tap coefficient [setting a gain]. Additionally, a transmission line noise component (channel ISI component) is varied by a voltage fluctuation amount due to data transition [jitter detection], see ¶ 0115).
As to Claim 14, Hayashi depending from Claim 11, Hayashi discloses wherein the first of the plurality of filters is a high pass filter (a high pass filter (HPF) is provided in a prior stage of the DFE 101 or inside the DFE 101 although not illustrated in the DFE 101 illustrated in FIG. 8. For example, the HPF may be provided before the subtractor 121. Note that the HPF functions as a variable gain amplifier (VGA) that boosts a high frequency component [cutoff frequency of the first filter], see ¶ 0075).
As to Claim 16, Hayashi teaches a receiver, comprising: a plurality of variable-gain amplifiers responsive to respective signals received at inputs thereof (The signals SIGA, SIGB, and SIGC each transition between the three voltage levels (high-level voltage VH, medium-level voltage VM, and low-level voltage VL), and a symbol is transmitted in combination of the respective voltage levels of the signals SIGA, SIGB, and SIGC. The low-level voltage VL is higher than ground voltage. Additionally, the signal SIGA, signal SIGB, and signal SIGC are signals which exclusively output the high-level voltage VH, the medium-level voltage VM, and the low-level voltage VL, see ¶ 0033; the amplifier 42A outputs a signal in accordance with a difference between the signal SIGA and the signal SIGB (SIGA−SIGB), the amplifier 42B outputs a signal in accordance with a difference between the signal SIGB and the signal SIGC (SIGB−SIGC), and the amplifier 42C outputs a signal in accordance with a difference between the signal SIGC and the signal SIGA (SIGC−SIGA), see ¶ 0055); 
an array of comparators responsive to signals derived from outputs of the plurality of variable-gain amplifiers, said array of comparators comprising a first comparator configured to compare a first signal derived from the output of a first of the plurality of variable-gain amplifiers to a second signal derived from the output of a second of the plurality of variable-gain amplifiers (a high pass filter (HPF) is provided in a prior stage of the DFE 101 or inside the DFE 101 although not illustrated in the DFE 101 illustrated in FIG. 8. For example, the HPF may be provided before the subtractor 121. Note that the HPF functions as a variable gain amplifier (VGA) that boosts a high frequency component [cutoff frequency of the first filter], see ¶ 0075; A signal y(n) output from the subtractor 121 is supplied to each amplifier 42 and also supplied to the dual comparator 122-1 and the dual comparator 122-2, see ¶ 0080; The threshold value Th1 is set as a threshold value set in the dual comparator 122-1 (FIG. 8), and the threshold value Th2 is set as a threshold value set in the dual comparator 122-2, see ¶ 0086; the dual comparator 122-1 compares the received signal y(n) with the threshold value Th1, and in a case where the signal y(n) is larger than the threshold value Th1, the dual comparator outputs “1” to the through latch 123-1, and in a case where the signal y(n) is smaller than the threshold value Th1, the dual comparator outputs “0” to the through latch 123-1. Meanwhile, in a case where the signal y(n) is the same value as the threshold value Th1, “1” may be set to be output or “0” may be set to be output see ¶ 0088; the dual comparator 122-2 compares the received signal y(n) with the threshold value Th2, and in a case where the signal y(n) is larger than the threshold value Th2, the dual comparator outputs “1” to the through latch 123-2, and in a case where the signal y(n) is smaller than the threshold value Th2, the dual comparator outputs “0” to the through latch 123-2. Meanwhile, in a case where the signal y(n) is the same value as the threshold value Th2, “1” may be set to be output or “0” may be set to be output, see ¶ 0089); and 
Hayashi does not expressly disclose a jitter detection circuit, which is configured to set respective gains of the plurality of variable-gain amplifiers, in response to signals generated by said array of comparators.  
However, Hayashi teaches a high pass filter (HPF) is provided in a prior stage of the DFE 101 or inside the DFE 101 although not illustrated in the DFE 101 illustrated in FIG. 8. For example, the HPF may be provided before the subtractor 121. Note that the HPF functions as a variable gain amplifier (VGA) that boosts a high frequency component [cutoff frequency of the first filter] (see ¶ 0075).   A signal y(n) output from the subtractor 121 is supplied to each amplifier 42 and also supplied to the dual comparator 122-1 and the dual comparator 122-2. The dual comparator 122-1 compares a predetermined threshold value Th1 with the signal y(n), determines whether or not the signal y(n) is the threshold value Th1 or more, and outputs the determination result to the through latch 123-1 (see ¶ 0080). The dual comparator 122-2 compares a predetermined threshold value Th2 with the signal y(n), determines whether or not the signal y(n) is the threshold value Th2 or more, and supplies the determination result to the through latch 123-2 (see ¶ 0081). The output from each of the through latch 123-1 and the through latch 123-2 is supplied to the subtractor 125-1 (see ¶ 0090). The calculation result at the subtractor 125-1 is supplied to the multiplier 126-1. The multiplier 126-1 performs multiplication by an ISI coefficient a1 and supplies the multiplied result to the subtractor 121 (see ¶ 0096). DFE 101 performs equalization for transmission line noise components by subtracting, from a transmission line noise component... multiplied by a DFE tap coefficient [setting a gain]. Additionally, a transmission line noise component (channel ISI component) is varied by a voltage fluctuation amount due to data transition [jitter detection] (see ¶ 0115).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hayashi to teach a jitter detection circuit, which is configured to set respective gains of the plurality of variable-gain amplifiers, in response to signals generated by said array of comparators. The suggestion/motivation would have been in order to reduce the influence of crosstalk in the three-phase transmission (see ¶ 0072).
As to Claim 17, Hayashi depending from Claim 16, Hayashi discloses a first filter having an input electrically connected to the output of the first of the plurality of variable-gain amplifiers, and an output electrically connected to a first input of the first comparator (a high pass filter (HPF) is provided in a prior stage of the DFE 101 or inside the DFE 101 although not illustrated in the DFE 101 illustrated in FIG. 8...HPF functions as a variable gain amplifier (VGA) that boosts a high frequency component, and an element having such a boosting function may be provided in the DFE 101, see ¶ 0075, Fig. 8; DFE 101 is provided for each of the amplifier 42A, the amplifier 42B, and the amplifier 42C, see ¶ 0078; DFE 101 is provided for each of the amplifier 42A, the amplifier 42B, and the amplifier 42C, see ¶ 0078; A signal y(n) output from the subtractor 121 is supplied to each amplifier 42 and also supplied to the dual comparator 122-1 and the dual comparator 122-2. The dual comparator 122-1 compares a predetermined threshold value Th1 with the signal y(n), determines whether or not the signal y(n) is the threshold value Th1 or more, and outputs the determination result to the through latch 123-1, see ¶ 0080; The dual comparator 122-2 compares a predetermined threshold value Th2 with the signal y(n), determines whether or not the signal y(n) is the threshold value Th2 or more, and supplies the determination result to the through latch 123-2, see ¶ 0081) and 
a second filter having an input electrically connected to the output of the second of the plurality of variable-gain amplifiers, and an output electrically connected to a second input of the first comparator (a high pass filter (HPF) is provided in a prior stage of the DFE 101 or inside the DFE 101 although not illustrated in the DFE 101 illustrated in FIG. 8...HPF functions as a variable gain amplifier (VGA) that boosts a high frequency component, and an element having such a boosting function may be provided in the DFE 101, see ¶ 0075; Fig. 8; DFE 101 is provided for each of the amplifier 42A, the amplifier 42B, and the amplifier 42C, see ¶ 0078; DFE 101 is provided for each of the amplifier 42A, the amplifier 42B, and the amplifier 42C, see ¶ 0078; A signal y(n) output from the subtractor 121 is supplied to each amplifier 42 and also supplied to the dual comparator 122-1 and the dual comparator 122-2. The dual comparator 122-1 compares a predetermined threshold value Th1 with the signal y(n), determines whether or not the signal y(n) is the threshold value Th1 or more, and outputs the determination result to the through latch 123-1, see ¶ 0080; The dual comparator 122-2 compares a predetermined threshold value Th2 with the signal y(n), determines whether or not the signal y(n) is the threshold value Th2 or more, and supplies the determination result to the through latch 123-2, see ¶ 0081).  
As to Claim 18, Hayashi depending from Claim 17, Hayashi discloses wherein the jitter detection circuit is configured to set respective cut-off frequencies of the first and second filters, in response to the signals generated by said array of comparators (a high pass filter (HPF) is provided in a prior stage of the DFE 101 or inside the DFE 101 although not illustrated in the DFE 101 illustrated in FIG. 8...HPF functions as a variable gain amplifier (VGA) that boosts a high frequency component, and an element having such a boosting function may be provided in the DFE 101, see ¶ 0075, Fig. 8; DFE 101 is provided for each of the amplifier 42A, the amplifier 42B, and the amplifier 42C, see ¶ 0078; DFE 101 is provided for each of the amplifier 42A, the amplifier 42B, and the amplifier 42C, see ¶ 0078; A signal y(n) output from the subtractor 121 is supplied to each amplifier 42 and also supplied to the dual comparator 122-1 and the dual comparator 122-2. The dual comparator 122-1 compares a predetermined threshold value Th1 with the signal y(n), determines whether or not the signal y(n) is the threshold value Th1 or more, and outputs the determination result to the through latch 123-1, see ¶ 0080; The dual comparator 122-2 compares a predetermined threshold value Th2 with the signal y(n), determines whether or not the signal y(n) is the threshold value Th2 or more, and supplies the determination result to the through latch 123-2, see ¶ 0081).  
As to Claim 19, Hayashi depending on Claim 18, Hayashi discloses wherein the signals received at the inputs of the plurality of variable-gain amplifiers are multi-level signals having at least three distinct signal levels (The signals SIGA, SIGB, and SIGC each transition between the three voltage levels (high-level voltage VH, medium-level voltage VM, and low-level voltage VL), and a symbol is transmitted in combination of the respective voltage levels of the signals SIGA, SIGB, and SIGC. The low-level voltage VL is higher than ground voltage. Additionally, the signal SIGA, signal SIGB, and signal SIGC are signals which exclusively output the high-level voltage VH, the medium-level voltage VM, and the low-level voltage VL, see ¶ 0033; the amplifier 42A outputs a signal in accordance with a difference between the signal SIGA and the signal SIGB (SIGA−SIGB), the amplifier 42B outputs a signal in accordance with a difference between the signal SIGB and the signal SIGC (SIGB−SIGC), and the amplifier 42C outputs a signal in accordance with a difference between the signal SIGC and the signal SIGA (SIGC−SIGA), see ¶ 0055).  
7.	Claim(s) 2-4, 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0222059 to Hayashi et al (“Hayashi”) in view of Italian Patent 1225551 to Lee (“Lee 2”) (relied upon English translation).
As to Claim 2, Hayashi depending from Claim 1, Hayashi does not expressly disclose wherein the first filter comprises a parallel combination of a first impedance and a second impedance, which are responsive to the amplified version of the first multi-level signal. Lee 2 teaches wherein the first filter comprises a parallel combination of a first impedance and a second impedance, which are responsive to the amplified version of the first multi-level signal (equalising circuit has an input terminal (16) for the signal to be equalised, an output terminal (24) for tapping of the equalised signal, and two parallel signal paths between these terminals of the circuit (17), One path contains an impedance (18), while the other path contains a series connection of a controllable amplitude adjuster (19) and a second impedance (21), see Abstract).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hayashi with Lee 2 to teach a first filter responsive to an amplified version of the first multi-level signal, which is generated at a first output of said first amplifier. The suggestion/motivation would have been in order to attenuate low-frequency signal components and amplify higher-frequency response (see Col. 17, lines 10-11).
As to Claim 3, Hayashi and Lee 2 depending from Claim 2, Lee 2 discloses wherein the first impedance is predominantly resistive and the second impedance is predominantly capacitive (The first impedance may be formed by a resistor (R1) and the second impedance by a capacitor (C1), or vice versa, see Abstract).
As to Claim 4, Hayashi and Lee 2 depending from Claim 2, Hayashi discloses wherein the first filter is a high pass filter (a high pass filter (HPF) is provided in a prior stage of the DFE 101 or inside the DFE 101 although not illustrated in the DFE 101 illustrated in FIG. 8. For example, the HPF may be provided before the subtractor 121. Note that the HPF functions as a variable gain amplifier (VGA) that boosts a high frequency component [cutoff frequency of the first filter], see ¶ 0075).
As to Claim 20, Hayashi depending from Claim 19, Hayashi does not expressly disclose wherein each of the first filter and the second filter comprises a parallel combination of a first impedance and a second impedance, which are responsive to the amplified version of each of the multi-level signals. Lee 2 teaches wherein each of the first filter and the second filter comprises a parallel combination of a first impedance and a second impedance, which are responsive to the amplified version of each of the multi-level signals (equalising circuit has an input terminal (16) for the signal to be equalised, an output terminal (24) for tapping of the equalised signal, and two parallel signal paths between these terminals of the circuit (17), One path contains an impedance (18), while the other path contains a series connection of a controllable amplitude adjuster (19) and a second impedance (21), see Abstract).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hayashi with Lee 2 to teach wherein each of the first filter and the second filter comprises a parallel combination of a first impedance and a second impedance, which are responsive to the amplified version of each of the multi-level signals. The suggestion/motivation would have been in order to attenuate low-frequency signal components and amplify higher-frequency response (see Col. 17, lines 10-11).
8.	Claim(s) 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0222059 to Hayashi et al (“Hayashi”) in view of Italian Patent 1225551 to Lee (“Lee 2”) (relied upon English translation) in further view of U.S. Patent 10,454,725 to Lee et al (“Lee”).
As to Claim 5, Hayashi and Lee 2 depending from Claim 3, Hayashi and Lee 2 do not expressly disclose wherein the first filter comprises a parallel RC network. Lee discloses wherein the first filter comprises a parallel RC network (The CTLE circuit 1700 may include a programmable or adjustable capacitor 1702 and a programmable or adjustable resistor 1704 arranged as an RC degeneration circuit that may be configured by the control block 1426. The adjustable capacitor 1702 and adjustable resistor 1704 may define filtering characteristics of the CTLE circuit 1700, see Col. 20, lines 59-65; Fig. 17).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hayashi with Lee to teach a first branch circuit having an input terminal electrically coupled to an output terminal of the first filter. The suggestion/motivation would have been in order to define filtering characteristics of the continuous time linear equalization circuit (see Col. 20, lines 64-65).
As to Claim 6, Hayashi, Lee 2 and Lee depending from Claim 5, Hayashi teaches wherein an input terminal of the first filter is electrically coupled to a first output of the first amplifier (a high pass filter (HPF) is provided in a prior stage of the DFE 101 or inside the DFE 101 although not illustrated in the DFE 101 illustrated in FIG. 8. For example, the HPF may be provided before the subtractor 121, see ¶ 0075; The signal x′(n) is received in the DFE 101. In the reception device 40 illustrated in FIG. 6, the DFE 101 is provided immediately after an input terminal Tin, for example, and a signal from which noise is removed by the DFE 101 is received in the amplifier 42. The DFE 101 is provided for each amplifier 42. For example, in the case of the reception device 40 illustrated in FIG. 6, the DFE 101 is provided for each of the amplifier 42A, the amplifier 42B, and the amplifier 42C, see ¶ 0078; A signal y(n) output from the subtractor 121 is supplied to each amplifier 42 and also supplied to the dual comparator 122-1 and the dual comparator 122-2, see ¶ 0080. Examiner construes the amplifiers 42A, 42B, 42C providing an output to a HPF before the subtractor 121).
Lee discloses a first branch circuit having an input terminal electrically coupled to an output terminal of the first filter (a transition detection circuit 804 can be configured to detect occurrence of a phase change because the output of at least one of the differential receivers 802a, 802b and 802c changes at the end of each symbol interval, see Col. 13, lines 16-25; Examiner construes that the filter is disposed within the differential receivers and would provide an input to the transition detector as illustrated in Figure 8).
9.	Claim(s) 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2019/0222059 to Hayashi et al (“Hayashi”) in view of U.S. Patent 10,454,725 to Lee et al (“Lee”).
As to Claim 7, Hayashi depending on Claim 1, Hayashi does not expressly disclose a first branch circuit having an input terminal electrically coupled to an output terminal of the first filter. Lee discloses a first branch circuit having an input terminal electrically coupled to an output terminal of the first filter (a transition detection circuit 804 can be configured to detect occurrence of a phase change because the output of at least one of the differential receivers 802a, 802b and 802c changes at the end of each symbol interval, see Col. 13, lines 16-25; Examiner construes that the filter is disposed within the differential receivers and would provide an input to the transition detector as illustrated in Figure 8). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Hayashi with Lee to teach a first branch circuit having an input terminal electrically coupled to an output terminal of the first filter. The suggestion/motivation would have been in order to perform equalization in a receiver coupled to a multi-wire, multi-phase communication link (see Col. 1, lines 7-8).
As to Claim 15, Hayashi depending from Claim 11, Hayashi does not expressly disclose wherein the first filter comprises a parallel RC network.  Lee discloses wherein the first filter comprises a parallel RC network (The CTLE circuit 1700 may include a programmable or adjustable capacitor 1702 and a programmable or adjustable resistor 1704 arranged as an RC degeneration circuit that may be configured by the control block 1426. The adjustable capacitor 1702 and adjustable resistor 1704 may define filtering characteristics of the CTLE circuit 1700, see Col. 20, lines 59-65; Fig. 17).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571) 270-7453. The examiner can normally be reached Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONI N GILES/           Examiner, Art Unit 2694                                                                                                                                                                                             /PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694